
	

113 HR 5296 IH: To require a demonstration program on the accession as Air Force officers of candidates with auditory impairments.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5296
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Takano (for himself, Mr. Waxman, Mr. Van Hollen, Ms. Tsongas, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require a demonstration program on the accession as Air Force officers of candidates with
			 auditory impairments.
	
	
		1.Demonstration program on accession of candidates with auditory impairments as air force officers
			(a)Demonstration program requiredBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of the
			 Air Force shall carry out a demonstration program to assess the
			 feasibility and advisability of permitting individuals with auditory
			 impairments (including deafness) to access as officers of the Air Force.
			(b)Candidates
				(1)Number of candidatesThe total number of individuals with auditory impairments who may participate in the demonstration
			 program shall be not fewer than 15 individuals or more than 20
			 individuals.
				(2)Mix and range of auditory impairmentsThe individuals who participate in the demonstration program shall include individuals who are deaf
			 and individuals who have a range of other auditory impairments.
				(3)Qualification for accessionAny individual who is chosen to participate in the demonstration program shall meet all essential
			 qualifications for accession as an officer in the Air Force, other than
			 those related to having an auditory impairment.
				(c)Selection of participants
				(1)In generalThe Secretary of the Air Force shall—
					(A)publicize the demonstration program nationally, including to individuals who have auditory
			 impairments and would be otherwise qualified for officer training;
					(B)create a process whereby interested individuals can apply for the demonstration program; and
					(C)select the participants for the demonstration program, from among the pool of applicants, based on
			 the criteria in subsection (b).
					(2)No prior service as air force officersParticipants selected for the demonstration program shall be individuals who have not previously
			 served as officers in the Air Force.
				(d)Basic officer training
				(1)In generalThe participants in the demonstration program shall undergo, at the election of the Secretary of
			 the Air Force, the Basic Officer Training course or the Commissioned
			 Officer Training course at Maxwell Air Force Base, Alabama.
				(2)Number of participantsOnce individuals begin participating in the demonstration program, each Basic Officer Training
			 course or Commissioned Officer Training course at Maxwell Air Force Base,
			 Alabama, shall include not fewer than 4, or more than 6, participants in
			 the demonstration program until all participants have completed such
			 training.
				(3)Auxiliary aids and servicesThe Secretary of Defense shall ensure that participants in the demonstration program have the
			 necessary auxiliary aids and services (as that term is defined in section
			 4 of the Americans With Disabilities Act of 1990 (42 U.S.C. 12103)) in
			 order to fully participate in the demonstration program.
				(e)Coordination
				(1)Special advisorThe Secretary of the Air Force shall designate a special advisor to the demonstration program to
			 act as a resource for participants in the demonstration program, as well
			 as a liaison between participants in the demonstration program and those
			 providing the officer training.
				(2)QualificationsThe special advisor shall be a member of the Armed Forces on active duty—
					(A)who—
						(i)if a commissioned officer, shall be in grade O–3 or higher; or
						(ii)if an enlisted member, shall be in grade E–5 or higher; and
						(B)who is knowledgeable about issues involving, and accommodations for, individuals with auditory
			 impairments (including deafness).
					(3)ResponsibilitiesThe special advisor shall be responsible for facilitating the officer training for participants in
			 the demonstration program, intervening and resolving issues and
			 accommodations during the training, and such other duties as the Secretary
			 of the Air Force may assign to facilitate the success of the demonstration
			 program and participants.
				(f)ReportNot later than two years after the date of the enactment of this Act, the Secretary of the Air
			 Force shall submit to the appropriate committees of Congress a report on
			 the demonstration program. The report shall include the following:
				(1)A description of the demonstration program and the participants in the demonstration program.
				(2)The outcome of the demonstration program, including—
					(A)the number of participants in the demonstration program that successfully completed the Basic
			 Officer Training course or the Commissioned Officer Training course;
					(B)the number of participants in the demonstration program that were recommended for continued
			 military service;
					(C)the issues that were encountered during the program; and
					(D)such recommendation for modifications to the demonstration program as the Secretary considers
			 appropriate to increase further inclusion of individuals with auditory
			 disabilities serving as officers in the Air Force or other Armed Forces.
					(3)Such recommendations for legislative or administrative action as the Secretary considers
			 appropriate in light of the demonstration program.
				(g)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—
				(1)the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, and the
			 Committee on Appropriations of the Senate; and
				(2)the Committee on Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				
